           Case 1:19-cv-02773-ABJ Document 16 Filed 09/25/19 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                 )
M.M.V., et al.,                                  )
                                                 )
                Plaintiffs,                      )
                                                 )
                v.                               )        Civ. No. 19-cv-2773 (UNA)
                                                 )
Barr, et al.,                                    )
                                                 )
                Defendants.                      )
                                                 )

                         ORDER GRANTING TEMPORARY STAY
                              TO PRESERVE THE STATUS QUO

        On September 25, 2019, Judge Timothy J. Kelly issued an order reassigning this

matter to the Calendar and Case Management Committee, based on his determination

that the matter is not related to cases currently pending before him. (See Order, ECF

No. 15.) As motions judge, the undersigned will grant Plaintiffs’ request for a

temporary restraining order that prevents their deportation, pending (1) the

reassignment of this matter to another judge, and (2) that judge’s determination of

whether or not temporary injunctive relief is warranted. (Cf. Pls.’ Mot. for Temp.

Restraining Order, ECF No. 13.) 1 Accordingly, it is hereby

        ORDERED that Defendants and their agents are enjoined from removing

Plaintiffs from the United States, until this matter is reassigned and the judge to whom




1
 The instant Order is not a decision on the merits of Plaintiffs’ request. Instead, the Court is
preserving the status quo in order to facilitate a determination by the judge to be assigned to this case.
         Case 1:19-cv-02773-ABJ Document 16 Filed 09/25/19 Page 2 of 2



it is assigned has the opportunity to issue an order on the merits of Plaintiffs’ request

for a temporary restraining order.



DATE: September 25, 2019                  Ketanji Brown Jackson
                                          KETANJI BROWN JACKSON
                                          United States District Judge




                                             2
